DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer-readable recording medium.  The applicant’s specification describes (see, e.g., Page 10:5-7) that a “program source may be a recording medium that can be read.”  Thus the broadest reasonable interpretation of a “recording medium that can be read” includes transitory carrier signals upon which a program source has been recorded (i.e., encoded) and, as such, is considered non-statutory.  Applicant may overcome this rejection by amending the claims to recite a non-transitory computer-readable recording medium.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations directed to:
a step of constructing a data set from a first given number of data elements configured from a plurality of data and redundant data corresponding to the plurality of data; and
a step of deploying the first given number of data elements of the data set in a distributed relationship into a first given number of first nodes (from among the plurality of nodes) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant's specification appears to describe the identified steps in a substantially identical manner (see, e.g., ¶0009) and, further, illustrates the result of the steps (see, e.g., Fig 8A:301A, 9A:301C, and 15:100-1), but fails to detail a mechanism for achieving the claimed steps. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 102







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choy et al. (US Patent No. 5,758,118).

Consider Claim 1,  
Choy discloses a storage system that includes a plurality of nodes (Choy, e.g., Fig 2), wherein 
each of the plurality of nodes includes a storage device and a controller that stores data into the storage device (Choy, e.g., Fig 2, each node (including master node) includes a controller and storage device.); 
at least one or more controllers from among the plurality of nodes: 

deploy the first given number of data elements, the data elements constructing the data set, in a distributed relationship into a first given number of first nodes from among the plurality of nodes (Choy, e.g., Fig 4:400;C5:40+, shows deployment of data and parity in the array prior to adding a new storage element.);
reconstruct, when receiving an instruction to increase the number of data elements that construct the data set from the first given number by a second given number, the data set using, as new data elements, the first given number of data elements of the data set and the second given number of zero data (Choy, e.g., Fig 3, new DASD is initialized prior to addition;Col 3:5-12, initialized with binary zeroes;Fig 3:308, modify mappings to construct a new data set.); and 
control such that the data elements of the reconstructed data set are deployed in a distributed relationship into the first given number of the first nodes and the second given number of second nodes and zero data or the redundant data are deployed into the second given number of the second nodes from among the data elements of the reconstructed data set (Choy, e.g., Fig 4:401:C5:40+, deployment of data and parity in the array after adding a new storage element; Col 5:14-20, some parity is moved, but none of the data tracks are moved.).



Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al (US PGPub No. 2016/0371145 A1) in view of Choy et al. (US Patent No. 5,758,118).

Consider Claim 1,  

each of the plurality of nodes includes a storage device and a controller that stores data into the storage device (Akutsu, e.g., Fig 3;¶100+, nodes (101) include storage devices (113) and control elements (111).); 
at least one or more controllers from among the plurality of nodes: 
construct a data set from a first given number of data elements configured from a plurality of data and redundant data corresponding to the plurality of data (Akutsu, e.g., Figs. 7A-C;¶0141+, shows mapping tables detailing how a data set is constructed.); 
deploy the first given number of data elements, the data elements constructing the data set, in a distributed relationship into a first given number of first nodes from among the plurality of nodes (Akutsu, e.g., Fig 25B:top;¶0407, shows deployment of data elements in a plurality of existing (first) nodes.);
reconstruct, when receiving an instruction to increase the number of data elements that construct the data set from the first given number by a second given number, the data set using, as new data elements, the first given number of data elements of the data set and the second given number of new data elements (Akutsu, e.g., ¶0151, static mapping tables are changed when increasing a node or site;¶0405, some stripe nodes are changed and new stripe nodes are added.); and 
control such that the data elements of the reconstructed data set are deployed in a distributed relationship into the first given number of the first nodes and the second given number of second nodes (Akutsu, e.g., Fig 25B:bottom, shows 
Although Akutsu describes the distribution of redundant data is re-determined such that it is balanced to the extent possible among the existing and new nodes (Akutsu, e.g., ¶0408) and further describes that zero data is returned when reading from an unallocated page (Akutsu, e.g., Fig 15:509;¶0232, the processor returns zero data), there is no explicit disclosure of deploying/writing zero data for the second given number of new data elements.  Choy et al. is directed to systems and methods for managing the addition of new storage elements in a RAID system and is considered analogous prior art.  Choy et al. does describe initializing a new storage element with zeroes before re-mapping the data and parity elements (Choy, e.g., Col 3:5-16).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Akutsu with at least the relied upon elements of Choy because this reduces system downtime due to the fact that the new element may be added without affecting the existing parity (Choy, e.g., Col 6:15-21).

Consider Claim 2,  
The combined system of Akutsu and Choy further discloses wherein the at least one or more controllers control such that, when the data elements of the reconstructed data set are to be distributed into the first given number of the first nodes and the second 

Consider Claim 3,  
The combined system of Akutsu and Choy further discloses wherein when each of the nodes in which the zero data is deployed from among the second given number of the second nodes receives a first write request into each deployment destination of the zero data (Akutsu, e.g., Figs 16 and 17, describes write operations.), the controller of the node: 
stores first write data of the first write request into the deployment destination of the zero data (Akutsu, e.g., Fig 16:S601, write to unallocated; Choy, e.g.,Col 3:5-16, tracks of a new element are zeroed;Fig 16:607, write data to target node;¶0237, Fig 16 details the process of writing data to a local pool volume and, in addition, transferring the write data to other nodes to create redundant codes.); and 
controls such that the first write data is transmitted to the nodes in which the redundant data of the reconstructed data set is deployed from among the first given number of the first nodes and the second given number of the second nodes (Akutsu, e.g., Fig 16:S604-S610;¶0251, write data is transferred to plural layers;¶0255, intermediate code is XOR of old data and new data.  In the instant case, old data is zero data which means that the intermediate code is identical to the write data.); and 


Consider Claim 4,  
The combined system of Akutsu and Choy further discloses wherein when the redundant data is to be updated, the controller of each of the nodes that receive the first write data controls such that the redundant data is updated without using zero data and the plurality of data deployed in the other nodes than the node from which the first write data is transmitted from among the first given number of the first nodes and the second given number of the second nodes (Akutsu, e.g., ¶0290, the node processor (see, e.g., Fig 3:119) creates an updated redundant code from the intermediate code (i.e., write data) and the stored redundant code in drives (see, e.g., Fig 3:113); ¶0280, local drives are considered to be in the same node as the processor (see, e.g., Fig 3).).

Consider Claim 5,  
The combined system of Akutsu and Choy further discloses wherein 
when a second write request in which one of the deployment destinations of the plurality of data is designated as a write destination is received (Akutsu, e.g., Figs 16 and 17, describes write operations.), the controller of one of the nodes in which the plurality of data are deployed from among the first given number of the first nodes 

generates an intermediate code from second write data of the second write request and the read out data (Akutsu, e.g., Fig 16:609;¶0259, create intermediate code from the write data in the cache and the old stripe retrieved from the drives.); 
updates the data deployed in the write destination based on the second write data (Akutsu, e.g., Fig 16:607, write data to target node;¶0237, Fig 16 details the process of writing data to a local pool volume and, in addition, transferring the write data to other nodes to create redundant codes.); and 
controls such that the intermediate code is transmitted to the node in which the redundant data of the reconstructed data set is deployed from among the first given number of the first nodes and the second given number of the second nodes (Akutsu, e.g., ¶0262, transfer intermediate code to the address of the destination node.); and 
the controller of the node that receives the intermediate code controls so as to update the redundant data based on the redundant data of the reconstructed data set and the intermediate code (Akutsu, e.g., Fig 18:S803;¶0290, updates the redundant code based on the old redundant code and the intermediate (write) data.).

Consider Claim 6,  
The combined system of Akutsu and Choy further discloses wherein when the redundant data is to be updated, the controller of the node that receives the intermediate code controls such that the redundant data is updated without using zero local drives are considered to be in the same node as the processor (see, e.g., Fig 3).).

Consider Claim 7,  
The combined system of Akutsu and Choy further discloses wherein, 
when the first given number of data elements of the data set are deployed in a distributed relationship in the first given number of the first nodes, each of the first given number of the first nodes has stripe mapping information for managing deployment of the first given number of data elements of the data set (Akutsu, e.g., Fig 7A;¶0142+, stripe mapping table, shared by nodes in a site, manages node correspondence for a site stripe;Fig 4:201, mapping tables are stored in memory (118);Fig 3:118, memory included in each node;); 
at least one or more nodes from among the first given number of the first nodes update, when the instruction for increasing the number of data elements constructing the data set from the first given number by the second given number is received, the stripe mapping information such that deployment of the data elements of the reconstructed data set is managed (Akutsu, e.g., ¶0403+, when a new resource is 
control such that the updated stripe mapping information is transmitted to the other nodes from among the first given number of the first nodes and the second given number of the second nodes (Akutsu, e.g., ¶0405, one node determines new node configurations and the other nodes update their mapping in accordance with it.); and
each of the first given number of the first nodes and the second given number of the second nodes controls so as to distribute the data elements of the reconstructed data set based on the stripe mapping information before the update and the updated stripe mapping information (Akutsu, e.g., Fig 25A:S253-254; ¶0414+, execute rebalancing.).

Consider Claim 8,  
The combined system of Akutsu and Choy further discloses wherein in a case where zero data is to be deployed into the second given number of the second nodes, each of the second given number of the second nodes executes at least one of a process for storing zero data into a storage device that the applicable node has (Choy, e.g., Col 3:5-16) and a process for managing information indicative of zero data in an associated relationship with an address that is a deployment destination of zero data in the applicable node (Akutsu, e.g., Fig 15:S509, if an address is unallocated it is indicative of zero data.).

Consider Claim 9,  


Consider Claim 10,  
The combined system of Akutsu and Choy further discloses wherein 
each of the first given number of the first nodes provides a logical volume, and the plurality of data included in the data set before the reconstruction are data of a logical volume individually provided from the nodes different from each other (Akutsu, e.g., Figs 5A-B;¶0112+, discloses how various virtual (i.e., logical) volumes are distributed among nodes. The illustrated configuration includes volumes constructed from only one node and volumes constructed from plural nodes.).

Consider Claim 11,  
The combined system of Akutsu and Choy further discloses wherein before an instruction to increase the number of data elements that construct the data set by the second given number from the first given number is received, at least the second given number of the second nodes are added in addition to the plurality of nodes to perform scaling out (Akutsu, e.g., Fig 25A-B;¶0403, when a node is added, each node executes the processing shown in Fig 25A; Choy, e.g., Fig 3, remapping occurs after the new 

Consider Claim 12,  
The combined system of Akutsu and Choy further discloses wherein 
each of the first given number of the first nodes and the second given number of the second nodes manages a parity free capacity that is a free capacity for storing redundant data to be deployed to each of the nodes (Akutsu, e.g., Fig 9;¶0173+,manages available free capacity including code (e.g., parity) capacity.), and 
the controller of the node that receives the first write data 
updates and stores, in a case where the parity free capacity of the applicable node is equal to or smaller than a given capacity (Akutsu, e.g., Fig 19:S901(N)), the redundant data based on the first write data and the redundant data of the reconstructed data set (Akutsu, e.g., Fig 18:S803;¶0290, updates the redundant code based on the old redundant code and the intermediate (write) data.); and 
generates, in a case where the parity free capacity of the applicable node is not equal to or smaller than the given capacity (Akutsu, e.g., Fig 19:S901(Y)), redundant data of the reconstructed data set based on data elements other than the redundant data from among the data elements of the reconstructed data set and stores the generated redundant data into at least part of the parity free capacity (Akutsu, e.g., Fig 19:S909; ¶0320+, perform merge processing and store the merged redundant codes.).

Claims 14 and 15 are directed to, respectively, a computer-readable recording medium and a control method including substantially identical limitations as included in at least a subset of claims 1-12 and are rejected for the same reasons.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Gary W. Cygiel/           Primary Examiner, Art Unit 2137